SoS fF YT DH BP WH VPN Y/Y

VY PY NY NY NY VY NY NO —& Be HY we

Case 2:18-cr-00418-RFB-NJK Document 50 Filed 07/10/20 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA,
Case No.: 2:18-cr-00418-RFB-NJK
Plaintiff(s),
ORDER

v.
MATHEW ASPATORE,

Defendant(s).

 

 

On July 10, 2020, Assistant United States Attorney Brett Ruff emailed the undersigned’s
law clerks to advise them that he does not believe the undersigned’s standing order is implicated
with respect to a pending motion and as to the timeframe in which he intends to respond to that
motion. That email is attached hereto for the record with the law clerk information redacted.

Mr. Ruff is hereby ADMONISHED as he is not permitted to contact chambers staff
regarding pending motions in this fashion. The local rules could not be clearer. Except in a
limited circumstance not applicable here,

an attorney . . . must not send case-related correspondence, such as
letters, emails, or facsimiles, to the court. All communications with
the court must be styled as a motion, stipulation, or notice, and must

be filed on the docket and served on all other attorneys and pro se
parties.

Local Rule IA 7-1(b). The Government is most assuredly not immune from the rules that apply
to all litigants in this courthouse. See, e.g., Local Rule IA 1-2 (making this section of the local

rules applicable to “all actions and proceedings”). Mr. Ruff must immediately cease case-related

1

 
 

Case 2:18-cr-00418-RFB-NJK Document 50 Filed 07/10/20 Page 2 of 4

email correspondence. Future violations of this rule may result in the imposition of personal
sanctions on Mr. Ruff. Local Rule JA 11-8(c).!
IT IS SO ORDERED.

Dated: July 10, 2020 fi. f
(\y =
Nancy J. Koppe
United States Magistrate Judge

 

' Had Mr. Ruff read the opening lines of the undersigned’s standing order, it would have
been abundantly clear that the undersigned’s standing order is entirely inapplicable to the pending
motion because the undersigned did not detain Defendant. Compare Criminal Case Standing
Order at 1 (“This order applies to every open criminal case in which the undersigned ordered a
Defendant to be detained and that Defendant remains in custody awaiting trial. It further applies
to any such situated Defendant in a criminal case assigned to the undersigned who was detained
by anow-retired magistrate judge. This order does not apply to any other Defendant.”) with Docket
No. 14 (order of detention entered by United States Magistrate Judge Cam Ferenbach).

2

 
Case 2:18-cr-00418-RFB-NJK Document 50 Filed 07/10/20 Page 3 of 4

 

EE ee —

From: Ruff, Brett (USANV) <Brett.Ruff@usdoj.gov>

Sent: Friday, July 10, 2020 9:04 AM

To: “ pos

Cc: mlevy_wmllawly.com

Subject: FW: Activity in Case 2:18-cr-00418-RFB-NJK USA v. Aspatore Motion to Reopen

Detention Hearing

Good morning,

The below Motion to Reopen Detention Hearing was filed yesterday in one Judge Koppe’s matters. The
government has reviewed the motion, and we write to advise that it does not appear to fall within the scope
of motions governed by Judge Koppe’s COVID-19 Standing Order. That is, it does not appear to be “any
request to reopen a detention hearing on the basis of the physical and mental condition of the accused that is
filed in the cases identified above, or for any request for temporary release due to compelling reasons for such
release.” We therefore intend to file our response within the traditional 14-day timeframe, rather than the
abbreviated timeframe applicable to COVID-19 motions.

Thank you,

Brett C. Ruff

Assistant United States Attorney

United States Attorney's Office, District of Nevada

501 Las Vegas Blvd. S, Suite 1100 | Las Vegas, NV 89101

p: 702-388-6519 | brett.ruff@usdoj.gov

From: cmecf@nvd.uscourts.gov <cmecf@nvd.uscourts.gov>

Sent: Thursday, July 9, 2020 1:08 PM

To: cmecfhelpdesk@nvd.uscourts.gov

Subject: Activity in Case 2:18-cr-00418-RFB-NJK USA v. Aspatore Motion to Reopen Detention Hearing

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not

apply.

United States District Court
District of Nevada

Notice of Electronic Filing

The following transaction was entered by Levy, Monti on 7/9/2020 at 1:07 PM PDT and filed on 7/9/2020

1
Case 2:18-cr-00418-RFB-NJK Document 50 Filed 07/10/20 Page 4 of 4

 

Case Name: USA v. Aspatore
Case Number: 2:18-cr-00418-RFB-NJK
Filer: Dft No. 1 - Mathew Aspatore

Document Number: 49

Docket Text:

MOTION to Reopen Detention Hearing by Mathew Aspatore. (Levy, Monti)
2:18-cr-00418-RFB-NJK-1 Notice has been electronically mailed to:

Brett Ruff — brett.ruff@usdoj.gov, amy.bondi@usdoj.gov, caseview.ecf@usdoj.gov

Christopher Chiou _ christopher.chiou@usdoj.gov, bernadette.almeida@usdoj.gov, Case View.ECF@usdoj.gov
Monti J. Levy mlevy@wmllawlv.com, debbie@wmllawlv.com

Phillip N. Smith , Jr —_ phillip.smith@usdoj.gov, anjelica.vazquez@usdoj.gov, Case View.ECF@usdoj.gov,

mayumi.coffman@usdoj.gov
Rebecca Clinton  rebecca.clinton@usdoj.gov, mayumi.coffman@usdo].gov

2:18-cr-00418-RFB-NJK-1 Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dceecfStamp_ID=1101333072 [Date=7/9/2020] [FileNumber=9824625-0]
[a4lec229e0ed689%al eaNebbf78ab24e607 1407a34bS5a6fl af857 1£8 16087 fecc34be
bedce58ad7d83e130bea73 1897a0 1 9e55a2daba3 bab8bfef263c7aecc0bd2]]
